Exhibit 10.23

AGREEMENT BETWEEN TULLY’S COFFEE AND GUARANTOR

RE BENAROYA CAPITAL FINANCING

THIS AGREEMENT is entered into this 25 day of April, 2007, between TULLY’S
COFFEE CORPORATION, a Washington corporation (the “Company”) and TOM T. O’KEEFE
(the “Guarantor”).

RECITALS

A. The Company has entered into a loan facility (the “Loan”) with Benaroya
Capital, LLC (“Lender”).

B. In connection with the Loan, the Lender has required the Guarantor to execute
and deliver that certain Guaranty Agreement of even date herewith (the
“Guaranty”) pursuant to which the Guarantor guarantees the payment of the
Company’s obligations with respect to the Loan.

C. The parties desire to enter into this Agreement to evidence certain terms and
conditions they have agreed upon in connection with the Guaranty.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
premises herein contained, the parties hereto agree as follows:

1. [Intentionally Omitted]

2. Indemnification. The Company hereby agrees to indemnify, defend and hold
harmless the Guarantor from and against any and all claims, liabilities,
payments, costs and expenses incurred by the Guarantor arising out of or related
to Lender’s demands under any of the Guaranty. Without limiting the foregoing,
the Company shall indemnify the Guarantor against any costs and fees demanded by
Lender in connection with the Guaranty.

3. Covenant Not to Incur Additional Secured Debt Without Guarantor Approval. The
Company hereby agrees that, without the prior written consent of the Guarantor
(which consent shall not unreasonably be withheld), the Company shall not enter
into any agreement, undertaking or arrangement of any kind to grant a security
interest in any assets of the Company other than the security interest granted
in connection with the Loan or to the Guarantor under this Agreement.
Notwithstanding the foregoing, the Company may amend, renew, increase, cancel,
reduce or otherwise modify the agreements with Northrim Funding, which grant a
security interest to Northrim.

4. Covenant to Repay Loan with Net Cash Proceeds from any Equity Investment.
Unless otherwise agreed to by the Guarantor, if, after the date of this
Agreement, the Company obtains and closes an equity investment in the Company by
way of (A) the sale of stock, common or preferred, in the Company, or (B) the
sale of any rights to acquire stock, common or preferred, in the Company, then
the Company shall use all of the net cash proceeds

 

-1-



--------------------------------------------------------------------------------

of any such equity investment to pay down the outstanding balance of the Loan.
The exercise of stock options and warrants to purchase common stock shall not be
considered a sale of stock for purposes of this provision.

5. Notices. The Company hereby agrees to give the Guarantor written notice of
each of the following: (a) any default by the Company under any of the documents
related to the Loan; (b) the commencement of any legal proceedings by Lender
against the Company, (c) any amendment, modification, extension, waiver or
restatement of any kind entered into or made with respect to any the documents
entered into in connection with the Loan.

6. Miscellaneous.

6.1 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the successors, assigns, personal representatives, heirs, and
legatees of the parties hereto.

6.2 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

6.3 Modifications. This Agreement contains the entire agreement between the
parties hereto relating to the subject matter hereof and may be modified or
amended only by written agreement between all of the parties hereto.

6.4 Applicable Law. This Agreement and its validity, construction, and
performance shall be governed by the laws of the State of Washington.

6.5 Resolution of Disputes; Fees and Costs. The parties hereto shall attempt to
resolve by negotiation and compromise any disputes as to the validity or
enforcement of any term or provision of this Agreement. Failing such compromise,
such claim or assertion shall be settled by binding arbitration. There shall be
one arbitrator agreed upon by the parties, or if the parties cannot agree on
that arbitrator within ten (10) days of the initial arbitration demand, the
arbitrator shall be selected by the administrator of the American Arbitration
Association (“AAA”) office in Seattle. The arbitration shall be conducted under
the AAA Commercial Arbitration Rules with Expedited Procedures in effect. The
arbitrator in such proceeding shall award to the prevailing party reasonable
attorneys’ fees and costs incurred by the prevailing party in conjunction with
such dispute.

 

-2-



--------------------------------------------------------------------------------

EXECUTED as of the day and year first written above.

 

GUARANTOR: /s/ Tom T. O’Keefe Tom T. O’Keefe TULLY’S COFFEE CORPORATION: By:  
/s/ John K. Buller Name:   John K. Buller Title:   President and CEO

 

-3-